DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 5 is objected to because of the following informalities: in line 2, “comprising et least” should be “comprising at least”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 3-11, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a shrinkage “in a range from 5 to 20 measured according to ASTM D2732”. The scope of the claim is indefinite because it is not clear what units or other measurement the values describe. For purposes of examination, the values are interpreted to refer to percentages as in parent claim 1.
Claim 4 recites a layer “comprising like ethylene alpha olefin copolymers…and the like, preferably ethylene alpha olefin copolymer.” The scope of the claim is indefinite because it is not clear what is meant or encompassed by “the like,” which includes elements not actually disclosed, or whether the claim requires the preferred copolymer. See MPEP § 2173.05(d). For purposes of examination, the preferred limitations are considered to not be required.
Claim 5 recites a layer “comprising [at] least one of the following components…and the like.” The scope of the claim is indefinite because it is not clear what is meant or encompassed by “the like,” which includes elements not actually disclosed. See MPEP § 2173.05(d).
Claim 6 recites “a blend of an amorphous polyamide with other polyamides”. The scope of the claim is indefinite because it is not clear what is meant or intended by “other polyamides”. Does the claim require the other polyamides to not be an amorphous polyamide (i.e., is the other polyamide required to be semi-crystalline or crystalline)? Does the use of the plural (“polyamides”) indicate more than one other polymer is required?
Claim 6 recites “preferably the amorphous polyamide is used in an amount of 10-40% per mass of the polyamide blend, more preferable the amorphous polyamide is 6I/6T.” The scope of the claim is indefinite because it is not clear if the preferred limitations are required by the claim. For purposes of examination, the preferred limitations are considered to not be required.
Claim 7 recites "the first outer layer" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites "the second outer layer" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “a barrier layer” in two instances. The scope of the claim is indefinite because it is unclear if this barrier layer is the same as the oxygen barrier layer of claim 1 or if sets forth a new barrier layer.
Claim 8 recites “a barrier layer”. The scope of the claim is indefinite because it is unclear if this barrier layer is the same as the oxygen barrier layer of claim 1 or if sets forth a new barrier layer.
Claim 9 recites “the film comprises or consist[s] of the following layers”. The scope of the claim is unclear because it is not clear if the claim recites inclusive (“comprising”) limitations or exclusive (“consist of”) limitations. Therefore, it is not clear if the film remains open to additional layers or other elements other than those specifically recited. For purposes of examination, the claim is interpreted to be inclusive.
Claim 10 recites “the film comprises or consist[s] of the following layers”. The scope of the claim is unclear because it is not clear if the claim recites inclusive (“comprising”) limitations or exclusive (“consist of”) limitations. Therefore, it is not clear if the film remains open to additional layers or other elements other than those specifically recited. For purposes of examination, the claim is interpreted to be inclusive.
Claim 11 recites “the film comprises or consist[s] of the following layers”. The scope of the claim is unclear because it is not clear if the claim recites inclusive (“comprising”) limitations or exclusive (“consist of”) limitations. Therefore, it is not clear if the film remains open to additional layers or other elements other than those specifically recited. For purposes of examination, the claim is interpreted to be inclusive.
Claim 13 recites “A method for packaging, the method comprising using the film according to claim 1 for packaging applications, preferably for food packaging.” The scope of the claim is indefinite because it recites a use without any active, positive steps delimiting how the use is actually practiced. See MPEP § 2173.05(q).
Claim 13 recites “packaging applications, preferably for food packaging.” The scope of the claim is indefinite because it is not clear if the preferred limitations are required by the claim. For purposes of examination, the preferred limitations are considered to not be required.
Claim 13 recites “A method for packaging, the method comprising use of the film according to claim 1 as top lidding film in modified atmosphere packaging (MAP) applications.” The scope of the claim is indefinite because it recites a use without any active, positive steps delimiting how the use is actually practiced. See MPEP § 2173.05(q).
Claim 16 recites "the extrusion die" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “a high cooling rate”. The term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what rate of cooling is considered to be a “high” rate as claimed.

Claim Rejections - 35 USC § 102
Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paleari et al. (EP 1084034 B1).
Regarding claims 16-17:
Paleari discloses a monoaxially oriented film having shrink properties [0001]. The film is crosslinked [0107]. The films are made by extruding the layers through an extrusion die, quickly followed by quenching at room temperature, irradiating the film by electron beam, and orienting the film monoaxially [0102; 0107-0108].


Claim Rejections - 35 USC § 103
Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paleari et al. (EP 1084034 B1).
Regarding claims 1 and 3:
Paleari discloses a monoaxially oriented film having shrink properties [0001]. The film is crosslinked [0107]. The film comprises an oxygen barrier layer comprising barrier polymeric resins [0018; 0075-0076]. The film shrinks by at least 15% in one direction as measured according to ASTM D2732 [0025; 0099; claim 1].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the shrinkage of the film, including over values within the presently claimed range, to provide the desired degree of shrink for a given end use.
Regarding claim 2:
The barrier layer comprises polyamide and/or EVOH [0076].
Regarding claims 4-5:
The film comprises an outer layer of polyolefin, including ethylene-α-olefin copolymers, etc. [0052-0054].
Regarding claim 6:
Paleari discloses the use of a blend of polyamides [0080]. The reference teaches aromatic (i.e., amorphous) polyamides can be used [0047]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a blend of disclosed polyamides, including wherein one is an amorphous aromatic polyamide to provide an oxygen barrier layer as taught by the reference.
Regarding claims 7-8:
Although the scope of the present claim is unclear (see rejections under 35 USC 112), Paleari teaches the use of intermediate and other inner layers between the outer layers and an oxygen barrier layer [0018; 0052; 0122]. The examiner additionally considers such layers to be broadly “abuse layers” as presently claimed. While Paleari discloses an outer “abuse layer” [0021], the present claim remains broader than Paleari’s definition of the term, and so encompasses the other intermediate and/or inner layers of the prior art.
Regarding claim 9:
Example 1 provides a film comprising outer layer (b), inner layer (d’), oxygen barrier layer (e), inner layer (d), intermediate layer (c), inner layer (d’’), and heat-sealing layer (a) [0122].
Regarding claims 10-11:
Paleari discloses films comprising 8 or more layers [0098]. The reference teaches inner layers can be added to provide bulk, improve shrink and/or mechanical properties of the film, etc. as known in the art [0082].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add additional layers to the disclosed embodiments, including such that the films are as presently claimed, to provide the properties desired for a given end use, and thereby arrive at the claimed invention.
Regarding claim 12:
Paleari teaches anti-fog agents [0097].
Regarding claim 13:
Paleari teaches the use of the film in packaging food [0003].


Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forloni et al. (US 2011/0039098).
Regarding claims 1 and 3:
Forloni discloses a multilayer heat-shrinkable film [abstract; 0001]. The film can be uniaxially oriented and crosslinked [0093-0094]. The film comprises a layer B that is an oxygen barrier layer [0006-0007]. The film shrinks by at least 5% in one direction as measured according to ASTM D2732 [0031].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the shrinkage of the film, including over values within the presently claimed range, to provide the desired degree of shrink for a given end use.
Regarding claim 2:
The barrier layer B comprises EVOH or polyamide [0007].
Regarding claims 4-5:
The film comprises an outer layer (b) of polyolefins, such as ethylene-α-olefin copolymers [0062-0063].
Regarding claim 6:
Layer B comprises a blend of amorphous copolyamide and nanopolyamide 6 [0056].
Regarding claim 7:
The film comprises tie layers between outer layers and the inner layers [0018; 0021].
Regarding claim 8:
Forloni teaches any number of additional layers including bulk layers to increase the thickness of the structure [0085]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add such layers, including between the layer B and the outer layer, to provide increased thickness, wherein such layer also is broadly an “abuse” layer as presently claimed.
Regarding claims 9-11:
Forloni discloses an overall structure of a first outer layer, a tie layer, a microlayer sequence that comprises layer B, a tie layer, and a second outer layer [0016-0021]. Additionally, the reference teaches bulk layers can be added to increase film thickness, seal-assistant layers can be added to improve sealability, shrink layers can be added to induce compatible shrinkage, and tie or adhesive layers can be added to improve the bond between any layers [0085].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add layers as needed for the known reasons, including providing films having layers as presently claimed. Note that “abuse” layer is considered to broadly encompass, e.g., bulk layers and that the present claims are interpreted to be inclusive of non-recited elements.
Regarding claim 12:
Forloni teaches anti-fog agents [0087].
Regarding claim 13:
Forloni teaches the films can be used in packaging applications [0002].
Regarding claim 14:
Forloni teaches the films can be used as a lid in modified atmosphere packaging applications [0100].
Regarding claim 15:
Forloni teaches the films can be used as with trays [0074].
Regarding claims 16-17:
Forloni discloses a multilayer heat-shrinkable film [abstract; 0001]. The film can be uniaxially oriented and crosslinked [0093-0094]. The film is made by extruding the layers through an extrusion die, immediately followed by quenching at room temperature, and orienting the film monoaxially [0090; 0096]. The film is crosslinked by irradiating the film with an electron beam [0093]. 
Forloni is silent with regard to whether the irradiation step occurs before the orienting step. However, a change in the sequence of steps is considered to be prima facie obvious. See MPEP 2144.04(IV)(C). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the sequence of steps, including such that the irradiation step occurs before the orienting step, and thereby arrive at the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787